Murdock, J., dissenting: This petitioner, successor in a nontaxable exchange to three other businesses all entitled and permitted to use Lifo and itself fully qualified to use Lifo, continued the u,se of Lifo in carrying on the same business. It used the Lifo method during 1946, its first year, with the knowledge of and without the objection of the Commissioner, but is denied the right to use Lifo in 1947 and is required to make adjustments to another system for that year, adjustments which cannot do exact justice. The denial is solely upon the technicality that the petitioner, upon succeeding to the business in 1946, failed to apply for permission to use Lifo, as had its predecessors. Such a strict application of a reasonable regulation is unreasonable, arbitrary, bureaucratic, and accomplishes no sensible purpose, but merely serves to cause inconvenience and expense to the taxpayer. A proper sensible result is more desirable than a literal application of a law or regulation. Cf. Church of the Holy Trinity v. United States, 143 U. S. 457; Diamond A Cattle Co., 21 T. C. 1. I think the Tax Court should not approve such narrow action by the Commissioner but should allow the petitioner to continue the use of Lifo and should regard it, if necessary, as having obtained the permission. Van Fossan, J., agrees with this dissent.